PER CURIAM
(Regla 50)
Alid A. Pérez Vélez adquirió, el 15 de agosto de 1996, de VPH Motors Corp. un vehículo de motor, marca Dodge, mo-delo Caravan, de 1996, por el precio de veintiséis mil no-vecientos noventa y cinco dólares ($26,995), siendo finan-ciada la compra del referido vehículo de motor por la Cooperativa de Ahorro y Crédito de Mayagüez. Dicho vehí-culo contaba con una garantía de fábrica de tres (3) años o treinta y seis mil (36,000) millas.
Entre el mes de junio de 1997 al mes de junio de 1998, el señor Pérez Vélez se vio en la obligación, debido a fallas y defectos del vehículo, de llevar el mismo, para la corres-pondiente reparación, a VPH Motors Corp. en aproximada-mente quince (15) ocasiones. El carro fue reparado, entre otras cosas, en relación con el sistema de aire acondicio-nado; las bandas y los tambores de los frenos traseros del vehículo; el freno de emergencia; los bushings del guía; cambio de los pads del freno; reemplazo de los piñones del guía; la bomba de freno; la serpentina del vehículo y tensor de la misma; el sensor del sistema de antilock del vehículo; nuevamente los frenos; reemplazo total de la caña del guía; la transmisión; etc.
El 31 de agosto de 1998, el señor Pérez Vélez se querelló ante el Departamento de Asuntos del Consumidor (en ade-lante el D.A.Co.) contra VPH Motors Corp. y Chrysler International Services, S.A., alegando que el vendedor del auto no había podido arreglar satisfactoriamente el vehículo. Entre el 12 de septiembre de 1998 y el 5 de diciembre de ese mismo año, el carro tuvo que ser llevado al dealer, para reparación, en tres (3) nuevas ocasiones; ello *480en relación con la transmisión del referido vehículo; el sis-tema de frenos, y la bomba del radiador.
El 26 de marzo de 1999, un técnico automotriz del D.A.Co. examinó el vehículo de motor en controversia, de-terminando que el mismo continuaba presentando: ruido y vibración en la columna del guía; fallas en la transmisión; mal funcionamiento del sistema de aire acondicionado; so-brecalentamiento del motor, y sobrecalentamiento del sis-tema de frenos. Al momento de la celebración de la vista evidenciaría ante el D.A.Co., el referido vehículo no encen-día ni estaba autorizado a transitar por las vías públicas de Puerto Rico por no cumplir con los requisitos mínimos de control de emisiones.
El 24 de febrero de 2000, el D.A.Co. emitió resolución en la cual declaró con lugar la querella instada por el quere-llante, Sr. Alid O. Pérez Vélez, contra las querelladas VPH Motors, Inc. h/n/c Triangle Dealers-Honda del Oeste y Chrysler International Services, S.A., vendedoras y distri-buidoras del vehículo, y, por consiguiente, ordenó la resci-sión del contrato otorgado entre las partes. Dicha resolu-ción fue notificada y archivada en autos el 1ro de marzo de 2000.
En esencia, adujo el D.A.Co. que la prueba desfilada en el caso demostró que las coquerelladas VPH Motors Corp. y Chrysler International Services, S.A., distribuidoras del vehículo, tuvieron la oportunidad de reparar los defectos y no quisieron o no pudieron corregirlos; que los vicios o de-fectos de los que adolece el vehículo son de carácter redhi-bitorios, y que dichos defectos son preexistentes a la venta y que el comprador no tuvo conocimiento de los mismos hasta después de verificada la compraventa, cuando empe-zaron a surgir dichos defectos. Señaló además el D.A.Co., que dichos defectos, aunque no han imposibilitado el uso del vehículo, han causado una merma en el valor del mismo y lo hacen impropio para el uso a que se destina, pues es un vehículo familiar el cual se hace inseguro por *481los defectos aludidos. Señaló en este sentido el D.A.Co., que tanto VPH Motors Corp. y Chrysler International Services, S.A., como vendedoras y distribuidoras del vehículo, respectivamente, son solidariamente responsables de la devolución del precio al querellante. En cuanto a la Coope-rativa, desestimó la querella bajo el fundamento de que el comprador no le notificó según requiere la ley.
Inconformes con dicha decisión, tanto VPH Motors Corp. como Chrysler International Services, S.A. radicaron moción de reconsideración, el primero oportunamente y el segundo tardíamente, esto es, fuera del término de veinte (20) días que para ello prescribe la Sec. 3.15 la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), 3 L.P.R.A. see. 2165. El D.A.Co. no se expresó sobre dichas mociones de reconsideración.
En vista a ello, el 5 de mayo de 2000, tanto VPH Motors Corp. como Chrysler International Services, S.A. interpu-sieron recursos de revisión ante el Tribunal de Circuito de Apelaciones. El querellante Pérez Vélez solicitó la desesti-mación del recurso de revisión radicado por Chrysler International Services, S.A. Argumentó que, habiendo sido ra-dicada tardíamente su moción de reconsideración, el término para solicitar revisión no había sido, en cuanto a él, interrumpido, razón por la cual el recurso de revisión también había sido radicado tardíamente.
El foro apelativo intermedio, luego de haberle concedido término a Chrysler International Services, S.A. para mos-trar causa, dictó resolución desestimando el recurso radi-cado por ésta. Denegada la reconsideración que radicara, Chrysler International Services, S.A. acudió ante este Tribunal imputándole al tribunal apelativo intermedio haber errado al resolver que ella había presentado su recurso tardíamente.
Entretanto, el Tribunal de Circuito de Apelaciones dictó sentencia confirmatoria de la resolución del D.A.Co., soste-*482niendo que la evidencia presentada ante la referida agen-cia sostenía sus determinaciones de hechos y conclusiones de derecho.
Inconforme, VPH Motors Corp. acudió —vía certiorari— ante este Tribunal en revisión de dicha sentencia, alegando que:
INCURRIÓ EL TCA EN ERROR MANIFIESTO AL DENE-GAR EL AUTO SOLICITADO TODA VEZ QUE DACO EN LA RESOLUCIÓN DECRETANDO LA RESCISIÓN DE LA COM-PARAVENTA OBVIÓ PRUEBA ESPECÍFICA QUE MENOS-CABA LA VALIDEZ DE SUS DETERMINACIONES, DICHAS DETERMINACIONES NO ESTÁN APOYADAS POR EVI-DENCIA SUSTANCIAL, Y RECIBIÓ DE FORMA EX-PARTE INFORMACIÓN PERJUDICIAL A LA PARTE • PETICION-ARIA.
Consolidamos ambos recursos. Estando en condiciones de resolver los mismos, y al amparo de la Regla 50 de nues-tro Reglamento, 4 L.P.R.A. Ap. XXI-A, procedemos a así hacerlo.
HH
Centramos nuestra atención, en primer lugar, en el re-curso radicado por Chrysler International Services, S.A.
A través de su único señalamiento de error aduce Chrysler International Services, S.A. que incidió el Tribunal de Circuito de Apelaciones al resolver que presentó tar-díamente su recurso de revisión. Como argumento principal sostiene que, aun cuando se asumiese que presentó tardíamente su solicitud de reconsideración ante el D.A.Co., la oportuna presentación de reconsideración por parte del coquerellado, VHP Motors Corp., interrumpió el plazo para acudir en alzada, resultando radicado en tiempo el recurso de revisión. En cuanto a este punto, le asiste la razón a Chrysler International Services, S.A. Veamos.
La Sec. 3.15 de L.P.A.U., ante, provee para que la parte adversamente afectada por una determinación de *483una agenda administrativa pueda sólidtar reconsidera-dón ante la agenda. A tales efectos, la ley dispone lo si-guiente:
La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agen-cia resolviendo definitivamente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconside-ración pero deja de tomar alguna acción con relación a la mo-ción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expira-ción de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales.
Similar disposición se encuentra contenida en la Regla 30.1 de Procedimiento Adjudicativo del D.A.Co., Reglamento Núm. 5416 de 24 de abril de 1996, págs. 30-31.
Por su parte, la See. 4.2 de L.P.A.U., 31 L.P.R.A. see. 2172, relativa al recurso de revisión judicial, provee en lo pertinente que:
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo ape-lativo correspondiente podrá presentar una solicitud de revi-sión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o *484resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revis [ió]n judicial haya sido interrumpido me-diante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la soli-citud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá ha-cerse por correo.
De las disposiciones antes citadas se desprende claramente que la oportuna presentación de una moción de reconsideración ante la agencia tiene el efecto de interrumpir el término para solicitar la revisión judicial del dicta-men administrativo. Aun cuando explícitamente tales disposiciones no establecen que la interrupción del término para acudir en revisión decretada en virtud de que una parte presente oportuna moción de reconsideración ante la agencia, beneficia al resto de las partes en el pleito, ello resulta una consecuencia lógica del trámite procesal a los fines de asegurar uniformidad y certeza a las partes en cuanto al término para solicitar la revisión judicial del dictamen de la agencia. De quedar alguna duda al respecto, la misma debe quedar disipada mediante la aplicación por analogía de la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III. A tenor con dicha regla, la interrupción del término para acudir en alzada producto de la oportuna solicitud de reconsideración de una de las partes, beneficia a cualquier otra parte que se hallase en el pleito.
Sabido es que, como regla general, las Reglas de Procedimiento Civil no aplican automáticamente en procedimientos administrativos. Véanse: López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Berrios v. Comisión de Minería, 102 D.P.R. 228 (1974); Martínez v. Tribunal Superior, 83 D.P.R. 717 (1961). La existencia de dicha norma recae sobre la necesidad de que los organismos administrativos funcionen sin la inflexibilidad que generalmente caracteriza a los tribunales. Véase Martínez v. Tribunal Superior, ante. El proceso administrativo debe ser ágil y *485sencillo. Véase López Vives v. Policía de P.R., ante. De lo contrario “[s]e derrotaría el fundamento mismo de su exis-tencia como agencia administrativa: que lo justo impere sin las trabas procesales de los tribunales de justicia”. Martínez v. Tribunal Superior, ante, pág. 720.
No obstante dicha norma, reiteradamente este Tribunal ha resuelto que “ ‘nada impide que en casos apropiados se adopten normas de las Reglas de Procedimiento Civil para guiar el curso del proceso administrativo, cuando las mis-mas no sean incompatibles con dicho proceso y propicien una solución justa, rápida y económica’ ”. Ortiz v. Adm. Sist. Retiro Emp. Gob., 147 D.P.R. 816, 822 (1999); Ind. Cortinera Inc. v. P.R.T. Telephone Co., 132 D.P.R. 654, 660 (1993); Pérez Rodríguez v. P.R. Park. Systems, Inc., 119 D.P.R. 634, 639-640 (1987). De hecho, con anterioridad este Tribunal ha aplicado la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, a procedimientos administrativos en más de una ocasión. Veamos.
En Pérez Rodríguez v. P.R. Park. Systems, Inc., ante, pág. 632, este Tribunal, al analizar el Art. 16 de la Ley Orgánica del D.A.Co.)(1) 3 L.P.R.A. sec. 341o, aplicó el prin-cipio contenido en la Regla 47 de Procedimiento Civil, ante, a los efectos de que si “se tomare alguna determinación en consideración [de la moción de reconsideración], el término [para acudir en alzada] ... empezará a contarse desde la fecha en que se archiva en los autos una copia de la noti-ficación de la resolución ... resolviendo definitivamente la moción de reconsideración”. A la luz de lo anterior, este Tribunal resolvió que, a tenor con la citada Regla 47, el *486término de treinta (30) días para acudir del D.A.Co. al Tribunal de Circuito de Apelaciones establecido en el antedi-cho Art. 16, se entiende interrumpido cuando dicho orga-nismo administrativo toma acción afirmativa dentro del referido término. En dicha situación, se resolvió que el tér-mino empezará a contarse nuevamente a partir de la fecha en que la agencia resuelva definitivamente la moción de reconsideración, la cual acogió.
Similarmente, en Ortiz v. Adm. Sist. Retiro Emp. Gob., ante, al analizar la Sec. 3.15 de L.P.A.U., ante, este Tribunal tomó por analogía las normas promulgadas en relación a la citada Regla 47, y resolvió que la agencia administra-tiva “tomó alguna determinación” sobre la moción de recon-sideración al ordenar a la parte adversa exponer su posi-ción respecto a la misma. Por lo tanto, el término para solicitar revisión judicial ante el Tribunal de Circuito de Apelaciones quedó interrumpido, y comenzó a contar desde la expiración de los noventa (90) días de haber sido radi-cada la moción de reconsideración.
Nótese que en los casos de Pérez Rodríguez v. P.R. Parking Systems, Inc., ante, y Ortiz v. Adm. Sist. Retiro Emp. Gob., ante, este Tribunal aplicó a procedimientos adminis-trativos aspectos de la citada Regla 47 de Procedimiento Civil que, al igual que en el caso de autos, tenían que ver con la interrupción del término para acudir en revisión judicial. De manera similar a los casos anteriormente dis-cutidos, la aplicación de la Regla 47, ante, al caso de autos no trastoca en lo absoluto lo que pretende proteger la ju-risprudencia con la norma de la no aplicabilidad de las Reglas de Procedimiento Civil en procedimientos administrativos. Dado lo anterior, no existe razón alguna por la cual en el caso de autos no se deba aplicar la norma de la citada Regla 47 respecto a que la interrupción del término para solicitar revisión judicial por una parte bene-ficia a todas las partes en el pleito. Concluir que dicha norma no es aplicable a los procedimientos administrativos *487tendría unos resultados irrazonables e injustos. Ello de-bido a que se daría la situación en la cual la resolución emitida por el D.A.Co. sería ejecutable contra Chrysler International Services, coquerellada solidariamente respon-sable, aun cuando no es final y firme el dictamen decre-tando la rescisión del contrato entre las partes.
En vista de lo anterior, incidió el Tribunal de Circuito de Apelaciones al determinar que la presentación de una so-licitud de reconsideración por una de las partes no inte-rrumpe el plazo para acudir en alzada para todas las de-más partes en el pleito.
Ello no obstante, y en vista del hecho de que la revisión se da contra la sentencia y no contra sus fundamentos,(2) acometemos la encomienda de determinar si la resolución del D.A.Co. es una correcta o no. Estamos en posición de así hacerlo ya que contamos con el recurso radicado por el vendedor del vehículo, esto es, por VPH Motors Corp. Veamos.
HH I — I
En virtud de la Ley de Garantías de Vehículos de Motor, Ley Núm. 7 de 24 de septiembre de 1979 (10 L.P.R.A. see. 2051 et seq.,) el D.A.Co. adoptó el Reglamento de Garantías de Vehículos de Motor, Reglamento Núm. 4797 de 30 de septiembre de 1992, entre otras cosas, para asegurarle a todo consumidor que adquiera un vehículo en Puerto Rico, que el mismo sirva los propósitos para los que fue adquirido, y que reúna las condiciones mínimas necesarias para garantizar la protección de su vida y propiedad. Véase Art. 2 del Reglamento Núm. 4797, ante, pág. 1.
El inciso 3 del Art. 24 de dicho Reglamento dis-*488pone que el Departamento podrá, a opción del consumidor, decretar la resolución del contrato o reducir proporcional-mente su precio de venta de acuerdo a las disposiciones del Código Civil de Puerto Rico en aquellos casos en que el vendedor o su representante, dentro de los términos de la garantía, tuvo oportunidad razonable para reparar uno o más defectos, pero no quiso o no pudo corregirlos. Determi-nándose que lo que constituye oportunidad razonable para reparar se determinará tomando en consideración las cir-cunstancias particulares de cada caso.
Por otro lado, el Art. 34 de dicho Reglamento dis-pone que nada de lo dispuesto en el mismo limita en forma alguna el derecho del consumidor a ejercer cualquier acción que le reconozcan las leyes generales o especiales del Estado Libre Asociado de Puerto Rico, así como las acciones de saneamiento por evicción, saneamiento por vicios ocultos y la acción redhibitoria que reconoce el Código Civil de Puerto Rico.
Como es sabido, para que los vicios ocultos obliguen al vendedor a proveer saneamiento, es necesario cumplir con los siguientes requisitos: (1) éstos no deben ser conocidos por el adquirente; (b) el defecto debe ser grave o suficientemente importante para hacer la cosa impropia para el uso a que se le destina o que disminuya de tal modo este uso que, de haberlo conocido el comprador, no lo habría comprado o habría dado menos precio por ella; (c) que sea preexistente a la venta, y (d) que se ejercite la acción en el plazo legal, que es de seis (6) meses contados desde la entrega de la cosa vendida. Ferrer v. General Motors Corp., 100 D.P.R. 246 (1971).
Cabe señalar que dicho término de seis (6) meses para entablar la acción de saneamiento por vicios ocultos, no se extingue automáticamente en todos los casos, a los seis (6) meses contados desde la entrega de la cosa. Dicho término de seis (6) meses es de aplicación a aquellos contratos de venta en los cuales no hay un término de garantía para la *489reparación gratuita de la cosa vendida por cuenta del vendedor. Casa Jaime Corp. v. Castro, 89 D.P.R. 702 (1963). En aquellos casos donde existe un contrato de venta condicional que contiene un término de garantía para la reparación gratuita por cuenta del vendedor, el plazo prescriptivo de seis (6) meses que señala el Art. 1379 del Código Civil, ante, para solicitar la rescisión de dicho contrato se cuenta, no desde la fecha de la perfección del contrato, sino desde el día en que se interrumpieron las gestiones de inteligencia entre las partes. Véase Ferrer v. General Motors, Corp., ante.
Basta con señalar que en el caso de autos las reparacio-nes del vehículo en cuestión se iniciaron dentro del periodo de garantía y que, al momento de celebrada la vista, el vehículo no había podido ser reparado a la satisfacción del dueño y continuaba mostrando problemas con la columna y el mecanismo del guía, el sistema de enfriamiento del motor, la transmisión y el sistema de acondicionador de aire.
De otra parte, el defecto o vicio redhibitorio que justifica una rescisión es aquel que es tan “grave” que hace el vehículo impropio para su utilización y que efectivamente impide su uso, aunque no es necesario que se imposibilite el uso si ha mermado razonablemente el valor del vehículo en poco tiempo. Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387 (1999).
Como bien señala el Tribunal de Circuito de Apelacio-nes, los defectos que muestra el vehículo del señor Pérez Vélez, exceden lo normal. El vehículo fue reparado en el taller de VHP Motors Corp. por lo menos en catorce (14) ocasiones en un periodo de más o menos un año y al mo-mento de la vista continuaba presentando los mismos problemas. Además, el D.A.Co. determinó que al momento de la vista, el vehículo no estaba autorizado a transitar en Puerto Rico, toda vez que no cumplía con los requisitos de control de emisiones debido al problema de enfriamiento.
En este sentido, se puede entender que los defectos, *490aunque no han imposibilitado el uso del vehículo, sí lo ha-cen impropio para el uso a que se destina y de cierta ma-nera, han mermado el valor de la unidad.
Aunque alega el peticionario haber enviado al comprador un recall del manufacturero para que llevara el vehículo a un taller para que se verificara y se corrigiera un problema en el ventilador del radiador que pudiera causar recalentamiento del motor, lo cierto es que VHP Motors Corp. no fue lo suficientemente diligente y riguroso en detectar la causa del defecto presentado por el vehículo y repararlo adecuadamente. Este Tribunal ha establecido, que para llevar a cabo la acción redhibitoria por vicios ocultos en autos defectuosos, solamente compete al comprador probar que el automóvil que compró no funciona en forma normal y que el vendedor tuvo oportunidad de corregir los defectos y no pudo o no los corrigió. Ford Motor Co. v. Benet, 106 D.P.R. 232, 238 (1978).
En vista de lo anterior, entendemos que en el caso de autos, los desperfectos existentes en el vehículo del señor Pérez Vélez dan lugar a la resolución del contrato de compraventa y que la prueba presentada y recibida por el foro administrativo era suficiente para apoyar dicha determinación. Como es sabido, existe una presunción de legalidad y corrección a favor de las decisiones administrativas. A.R.P.E. v. J.A.C.L., 124 D.P.R. 858, 864 (1989). Los tribunales deben indagar sobre la razonabilidad de la decisión administrativa y no deben sustituir el criterio de dicho organismo por el suyo propio, a menos que se infrinjan directamente valores constitucionales, o cuando la actuación administrativa sea arbitraria o irrazonable. Véase Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
Por último, alega el peticionario que concluida la vista, y de manera secreta, el señor Pérez Vélez envió a la Oficial Examinadora literatura y publicaciones adversas a los re-*491currentes y al modelo Caravan objeto de la querella, lo cual es inflamatorio e inadmisible.
Entendemos, como el Tribunal de Circuito de Apelacio-nes, que dicha actuación fue altamente impropia. No obs-tante, aunque la misma fue recibida por el foro adminis-trativo, no surge del expediente que dicha evidencia haya sido de alguna manera considerada por el oficial examinador.
Como antes señaláramos, la determinación del D.A.Co. estuvo sostenida por evidencia sustancial en récord, dife-rente e independiente de los documentos adicionales alega-damente sometidos por el señor Pérez Vélez después de celebrada la vista.
En fin, en el caso de autos, el juzgador hizo abstracción de dichos documentos y tomó su determinación a base de la información habida en el expediente que fue debidamente admitida.
HH HH HH
Por todos los fundamentos antes señalados, procede que expidamos y dictemos sentencia confirmatoria de la resolu-ción emitida por el Departamento de Asuntos del Consumi-dor en el presente caso, ello tanto en cuanto al peticionario VHP Motors Corp. como en cuanto a la peticionaria Chrysler International Services, S.A.

Se dictará sentencia de conformidad.


 Dicho artículo disponía:
“Cualquier parte adversamente afectada por la decisión del Secretario, o del funcionario que éste designe a tenor con el inciso (d) de la Sección 341e de este título, en un procedimiento de naturaleza cuasi judicial o cuasi legislativa deberá, salvo en los procedimientos radicados por la Oficina de Asuntos Monopolísticos, solicitar re-consideración del Secretario. El Secretario tendrá treinta (30) días para decidir la reconsideración solicitada, pasados los cuales, si no ha emitido su decisión se enten-derá no ha lugar a la reconsideración solicitada, disponiéndose que el Secretario notificará tal hecho a la parte afectada.” (Énfasis suplido.)


 Véanse: Pagan v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995).